Citation Nr: 1756490	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from November 2002 to November 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.  Additional evidence was received at the hearing and was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304(c) (2017).

A service connection claim may include claims for service connection of any other disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As a result, the Board has taken an expansive view of the Veteran's disability claims pursuant to Clemons.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran was previously denied service connection for PTSD because the July 2012 VA examiner did not find that the Veteran had a current PTSD diagnosis.  Since then, the Veteran submitted VA treatment records from January 2016 that show current treatment and diagnoses for PTSD and major depressive disorder.  However, these records do not indicate whether the diagnoses are related to service.  Thus, the Board finds that another VA psychiatric examination would assist in determining the nature and etiology of the claimed psychiatric disorder, to include current diagnoses rendered during the appeal period.  Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In addition, without further clarification, the Board is without medical expertise to determine the nature and etiology of the claimed psychiatric disorders.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Additionally, while the Veteran submitted a couple treatment records from 2016, the last complete records associated with the claims file are from June 2014.  On remand, complete copies of VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Associate updated VA treatment records from June 2014 to the present with the claims file.

2.  Schedule another VA examination to determine and clarify the nature and etiology of the Veteran's psychiatric disorder, to include PTSD and depression.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) Does the Veteran have a DSM-5 diagnosis of PTSD?  If yes, opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's reported in-service stressors, including fear of hostile military or terrorist activity.

b) For each psychiatric disability entity other than PTSD diagnosed (i.e., major depressive disorder), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  

For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, the Veteran has received diagnoses for depression and PTSD at different points during the appeal period.

3.  After completing the above and conducting any additional development deemed necessary, readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

